Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a three-step method of making a superhydrophobic, self-cleaning film.  In the second step, a hydrophobic modifier and nanosilica are added to “the” solvent.  While there is antecedent basis for a solvent, it is recited in step (1) which is a step of forming a coating composition distinct of that in provided by step (2).  That is to say, it is clear from step (3) that it is Applicants’ intent that the coating formulations prepared in steps (1) and (2) are to be applied sequentially to a pretreated surface and, thus, the hydrophobic modifier and nanosilica are not being added to the solvent alluded to in step (1).  However, saying that these are added to “the” solvent lends to the conclusion that they are incorporated into the coating prepared according to step (1) since the only prior mention of a solvent is found there.  The matter is easily remedied by replacing the article “the” before the word “solvent” in step (2) with the article “a”.  The same issue exists in claim 11 and may be addressed in the same manner.

The invention disclosed in claim 13 is defined using especially awkward language where the relationship between aspects are not even precisely delineated.  The Examiner suggests that Applicant might characterize the composite film as comprising a pretreated substrate on which is successively coated (a) a solution of the reaction product of an epoxysilane coupling agent, amine curing agent, SiO2 nanoparticles, and micron-sized particles in an organic solvent followed by (b) a hydrophobic layer.  Of course, Applicant is not required to adopt this language specifically and is invited to contact the Examiner to discuss alternatives.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The Examiner’s search largely revolved around finding the particular combination of reagents employed in the preparation of the intermediate hydrophilic layer.  In many cases, the Examiner confronted combinations of an epoxy-functional silane, amine curative, and silica nanofiller only in the context of these being added to a host epoxy resin.  See, for instance, US 2017/0145251 and CN 105001600.  Most often, the Examiner encountered disclosures of systems comprising some combination of the epoxysilane, organic solvent, and silica nanoparticles to the exclusion of the amine curing agent, the micron-sized particles, or both.  Other references of interest in this regard include CN 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 12, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765